EXHIBIT 10.1
 
DISTRIBUTION AGREEMENT


This Distribution Agreement (“Agreement”), effective as of this 17th  day of
September, 2013 (the “Effective Date”), is made by and between TNI BioTech
International, Ltd. (“Company”), a company duly incorporated and existing under
the laws of British Virgin Islands, having an office at Drake Chambers, P.O. Box
3321, Road Town, Tortola, British Virgin Islands, and AHAR Pharma, a company
duly incorporated and existing under the laws of Nigeria (“Distributor”), having
a registered office at Plot 12A, Olaitan Senbanjo Street, Lekki Phase 1, Lagos,
Nigeria.


WHEREAS, Company desires to sell to Distributor, and Distributor desires to
purchase from Company, the Products (as defined herein) for resale by
Distributor in the Territory (as defined herein);


NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:


1.  
Definitions

 
As used in this Agreement, the following terms have the following
meanings.  Certain other terms are defined elsewhere in this Agreement.
 
1.1  
“Adverse Event” means any untoward medical occurrence in a patient or clinical
investigation subject administered a Product, whether or not caused by the
treatment, including any unfavorable and unintended sign (including an abnormal
laboratory finding), symptom or disease (including clinically significant
worsening of a disease or pre-existing condition) temporally related to a
Product.  Adverse Event also means any report of lack of efficacy of a Product
and any treatment of a pregnant woman, any abuse or overdose (accidental or
intentional), any other accidental exposure and lack of expected pharmacological
action temporally related to a Product.

 
1.2  
“Affiliate” means, with respect to a party, any person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such party.  For purposes of this definition and
Section 10.4, “control” and, with correlative meanings, the terms “controlled
by” and “under common control with” as used with respect to a person means
(a) the possession, directly or indirectly, of the power to direct, or cause the
direction of, the management or policies of such person, whether through the
ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise, or (b) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a person.

 
1.3  
“Applicable Law” means all applicable laws, statutes, ordinances, rules,
regulations, judgments, injunctions, guidelines, guidances, orders and decrees.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.4  
“Carton” means a single package containing one month’s supply of Product for a
single patient, comprising 30 capsules of Product.

 
1.5  
“Confidential Information” means any and all information or material, whether
oral, visual, in writing or in any other form, that, at any time before, on or
after the Effective Date, has been or is provided, communicated or otherwise
made known to the receiving party by or on behalf of the disclosing party
pursuant to this Agreement, or in connection with the transactions contemplated
hereby or any discussions or negotiations with respect thereto, any data, ideas,
concepts or techniques contained therein and any modifications thereof or
derivations therefrom.  Notwithstanding the foregoing, all complaints and
adverse events related to the Products disclosed by Distributor to Company
hereunder shall be the Confidential Information of Company and Company shall be
the disclosing party with respect thereto.

 
1.6  
“Country” means a country within the Territory.

 
1.7  
“GDP” means the then-current standards for good distribution practices as
promulgated under Applicable Laws.

 
1.8  
“Losses” means any and all claims, losses, obligations, liabilities, costs and
expenses, including related interest, penalties and reasonable attorneys’ fees
and disbursements.

 
1.9  
“Product” means each product listed in Schedule 1.

 
1.10  
“Product Quality Complaint” means any and all manufacturing or packaging-related
complaints related to a Product, including (a) any complaint involving the
possible failure of such Product to meet any of the specifications for such
Product or (b) any dissatisfaction with the design, package or labeling of such
Product.

 
1.11  
“Territory” means Nigeria and such other countries as may be added to the
Territory in accordance with Section 2.2.

 
1.12  
“Trademark” means each trademark listed in Schedule 1.

 
2.  
Scope and Restrictions

 
2.1  
Appointment as Distributor.  Company hereby appoints Distributor to market,
distribute, offer for sale and sell the Products in the Territory (i) on an
exclusive basis, subject to Section 2.3, to customers in the private sector, and
(ii) on a non-exclusive basis to customers in the public sector, and Distributor
hereby accepts such appointments.  Notwithstanding the foregoing, Company may
sell the Products to corporate customers in the Territory, whether such customer
is in the public or private sector, if either (x) Distributor is not currently
selling any Products to that customer, or (y) Distributor is unable to fulfill
the purchase orders of such customer because of a lack of funds necessary to
purchase the Products from Company to supply to such customer. Distributor may
promote and sell the Products within the Territory only.  Distributor may not
directly or indirectly market, promote, solicit sales or sell the Products to
customers anywhere outside of the Territory, or ship or export any Products to
any destination outside the Territory.  Notwithstanding the foregoing, Company
acknowledges the difficulty for Distributor to determine whether orders placed
by individuals through the internet are intended for customers inside or outside
the Territory and accordingly Distributor shall be required only to use its best
efforts to ensure that it does not sell the Products to any individual anywhere
outside the Territory .  Distributor shall promote and sell the Products in the
Territory based on sound competition and in a nondiscriminatory manner.  If
Distributor or any of its Affiliates receive any orders for Products from
outside the Territory, Distributor shall promptly refer such orders to Company.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
2.2  
Territory.  At any time before the end of eighteen (18) months from the
Effective Date, Distributor may elect to add one or more of Kenya, Tanzania or
Zambia to the Territory upon written notice to Company and each such country
shall be added to the Territory upon the date that Company receives such written
notice relating to such country.  If during such initial eighteen (18) months
period Company receives any bona fide offer from any third party to distribute
the Products in any such country that has not already been added to the
Territory, Company shall notify Distributor and Distributor shall have ten (10)
days from receipt of such notification to elect to add such country to the
Territory upon written notice to Company.  If Distributor does not serve written
notice of its election to add such country to the Territory before the end of
ten (10) days from receipt of the notification from Company, Company may proceed
to conclude an agreement with the third party to distribute the Products in such
country, and Distributor shall have no further rights with respect to the
distribution of the Products in such country.

 
2.3  
Exclusivity.  The appointment of Distributor for sale of Products to customers
in the private sector shall initially be on an exclusive basis with respect to
each Country.  If Distributor fails to purchase in a particular month at least
such quantities of Product as are set forth in the applicable Firm Order for a
particular Country, the Company, at its sole discretion, shall be entitled
to  (i) terminate this Agreement in its entirety or with respect to such Country
only, pursuant to Section 8.3, with immediate effect upon written notice to
Distributor, or (ii) immediately convert the appointment of Distributor to a
non-exclusive appointment with respect to the sale of Products to customers in
the private sector in such Country, and Company shall be entitled to appoint one
or more other distributors of Product in such Country.

 
2.4  
Product Prices.  Company shall supply Products to Distributor at the Company’s
list price for the Product for the applicable country (“List Price”).  The List
Price for the Product in Nigeria as at the Effective Date is specified in
Schedule 2. If Distributor elects to add another country to the Territory
pursuant to Section 2.2, the Parties shall agree the List Price for such country
at such time, provided that if the Parties are unable to reach agreement on the
List Price within thirty (30) days of Distributor’s election to add the country
to the Territory, the List Price in such country shall be deemed to be the then
current List Price for the Product in Nigeria. Company may raise the List Price
prior to December 31, 2014 effective upon thirty (30) days’ notice to
Distributor, but only if and to the extent that Company’s cost of purchasing
active pharmaceutical ingredient for the Product increases.  Thereafter, Company
may adjust the List Price from time to time during the term of the Agreement,
effective upon thirty (30) days’ notice to Distributor.  Distributor may not
sell the Product to any customers in the public sector in Nigeria at a price
that exceeds US $[CONFIDENTIAL] per pill without Company’s prior written
consent.  For any Carton sold by Distributor at a price above US $[CONFIDENTIAL]
per pill, Distributor shall pay Company an amount equal to [CONFIDENTIAL]
percent of the difference between US $[CONFIDENTIAL] (or the List Price if
higher) and the actual selling price for such Carton.  The parties agree that,
upon the failure of Company to deliver all or any portion of a purchase order
within sixty (60) days after the requested delivery date specified in the
purchase order for reasons other than those attributable to Distributor, then,
Distributor shall be released from the obligation to purchase such delayed
quantities.  Subject to the foregoing, Company shall have no liability if for
any reason Company is unable to deliver any Product ordered by Distributor by
the requested delivery date.

 
2.5  
Product Specifications and Acceptance of Delivered Products.  Company warrants
that, at the time of delivery thereof, the Products shall be of the kind and
quality described in the product specifications set forth on Schedule 3.
Distributor shall inspect the Products upon customs release in the Territory in
order to verify that the delivery conforms to the applicable purchase order and
that the packaging and labeling is undamaged.  If any obvious physical,
packaging or labeling damage or defect is evident upon visual inspect of the
Product and discoverable without affecting the integrity of the Product
packaging, Company shall, upon receipt of written notification by Distributor
within five (5) business days after customs release, replace the defective
Product, packaging or labeling promptly and pay all freight and duty with
respect to such replacement, provided that Distributor shall have returned the
defective Product to Company.  If Distributor fails to notify Company in writing
within five (5) business days after customs release of any defective Product,
packaging or labeling, delivered Products shall be considered accepted by
Distributor and as conforming to this Agreement.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
2.6  
No Returns.  All sales of Product under this Agreement are final.  Distributor
shall not have the right to return any Product to Company, except in the case of
a defect notified by Distributor in accordance with Section 2.5.  In the event
that Company receives any returned Product from a third party, Company shall
notify Distributor of such returned Product and destroy such Product at
Distributor’s sole expense, unless such returns relate to a Company initiated or
governmental authority recall not caused by Distributor’s negligence or breach
of this Agreement, in which case Company shall accept the return of such
Products at Company’s sole cost and expense.

 
2.7  
Additional Products. In the event that Company or an Affiliate obtains a
marketing authorization in the Territory for any pharmaceutical product other
than a Product (“Additional Product”), Company shall notify Distributor and
Distributor shall have the option to negotiate exclusively, for a period of
forty-five (45) days from receipt of such notification, an agreement with
Company to distribute such Additional Product in the Territory.  If by the end
of such forty-five (45) day period the parties have been unable to reach such an
agreement Company shall be free to distribute such Additional Product in the
Territory itself or to appoint another distributor for such Additional Product.

 
3.  
Distributor Rights and Obligations

 
3.1  
Terms and Conditions of Resale. Subject to the terms and conditions of this
Agreement, Distributor shall have sole discretion over the terms and conditions
of the sale of the Products in the Territory.  Without limiting the generality
of the foregoing, Distributor shall have sole discretion over Distributor’s
price(s) for the Products and any pricing, discount and credit policies for its
customers and shall be responsible for all costs and credit risks associated
with sale and shipment of the Products to Distributor’s customers, including
shipping and insurance costs, risks of its customers’ credit, returns and debt
collection for any and all Product purchases made by Distributor’s
customers.  Distributor shall be responsible for (a) Product order processing,
tracking and fulfillment, (b) processing and payment of chargebacks and rebates
with respect to Products and (c) processing of returns of Products to
Distributor.  Upon request, Distributor shall provide Company a copy of any
policies it maintains related to any of the foregoing.

 
3.2  
Product Packaging.  Distributor shall sell the Products in the original
packaging as supplied by Company and shall not change any marking or other
legend on the packaging, labels or instruction for use without Company’s prior
written consent.  If Company consents to any such changes, such changes shall be
effected at Distributor’s sole cost and expense.  In case Applicable Law
requires modification of any packaging, labels or instructions for use in the
Territory, Distributor shall immediately notify Company thereof.

 
3.3  
Trademarks.  Distributor shall sell the Products under the Lodonal Trademark in
accordance with the instructions regarding use of the Trademark that Company may
issue from time to time.  Company hereby grants to Distributor a non-exclusive,
non-sublicensable, royalty-free license to use the Lodonal Trademark solely for
the purposes set forth in this Agreement, which license shall terminate upon the
expiration or termination of this Agreement.  Distributor shall ensure that each
reference to and all use by it of the Lodonal Trademark, or any label,
packaging, pamphlet, promotional or advertising material or other document is in
accordance with such instructions.  Distributor shall not, and shall cause its
Affiliates not to, use the Lodonal Trademark in any manner whatsoever that may
jeopardize the significance, distinctiveness or validity thereof.  Distributor
agrees that all right, title and interest in and to the Lodonal Trademark shall
at all times remain the exclusive property of Company and any use of the Lodonal
Trademark in the Territory shall inure to the benefit of Company only and not
Distributor.  Distributor hereby recognizes the validity of the Lodonal
Trademark and the registrations thereof, and shall not, and shall cause its
Affiliates not to, during the term of this Agreement or thereafter, contest the
validity thereof.  Distributor acknowledges that all use of the Lodonal
Trademark by or on behalf of Distributor shall inure to the benefit of Company
or its Affiliates, as the case may be.  Distributor shall not be entitled to any
compensation for any increase in the value of the Lodonal Trademark or in the
goodwill associated therewith.

 
3.4  
Safety Stock.  With effect from 1 June 2014, Distributor shall at all times
maintain an adequate stock of Products to cover at least three (3) months’
demand and Distributor’s Forecasts (defined in Section 5.2) and purchase orders
shall be submitted accordingly.

 
3.5  
Monthly Reports.  No later than ten (10) business days after the end of each
month, Distributor shall submit to Company a monthly written report including,
but not limited to, on a Country by Country basis the number of Cartons sold,
resale price of each Carton, customer details, marketing activities and
inventory of the Products.  All such reports shall be made using a format to be
agreed between the Parties.

 
3.6  
Records and Audits.  Distributor shall maintain, and shall cause its Affiliates
to maintain, complete and accurate books and records in such detail as is
necessary to verify Distributor’s compliance with its obligations
hereunder.  Such books and records shall be maintained for a period of at least
five (5) years after the end of the calendar year in which they were generated,
or for such longer period as may be required by Applicable Law.  Not more than
twice during any twelve (12)-consecutive month period, Distributor shall permit
Company or its authorized representatives, upon reasonable notice, to inspect,
verify and audit Distributor’s compliance with Applicable Law and this
Agreement, including Distributor’s books and records and the premises used for
the storage of Products, and to audit Distributor’s working methods and
procedures with respect to the Products, provided that Company shall be entitled
to conduct additional inspections and audits in the event (a) Distributor
receives any notice of inspection or violation of Applicable Law from any
governmental authority to the extent related to any Product or (b) if any audit
reveals that Distributor is or was not in material compliance with this
Agreement or with Applicable Law to the extent related to any Product, in either
case ((a) or (b)), as may be reasonably required by Company to determine whether
Distributor has appropriately remedied any such violation or
non-compliance.  Such audits shall be conducted and shall take place, and
Distributor shall, and shall cause its Affiliates to, make such books and
records available, during normal business hours at the facilities where such
books and records are maintained.  If and to the extent Products are stored by a
third party on behalf of Distributor, Distributor shall arrange for an audit by
Company or its representatives at the facilities of such third party.  Following
each such audit, Company shall discuss its observations and conclusions with
Distributor and Distributor shall implement such corrective actions as may be
reasonably determined by Company within sixty (60) days after notification
thereof by Company.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
3.7  
Compliance with Laws.  Distributor shall at all times comply with Applicable
Law, including GDP, in each country in which Distributor is selling the Product
or otherwise performing activities under this Agreement.  In furtherance of the
foregoing, Distributor shall (a) store, handle and distribute the Products in
clean and sanitary conditions as required to maintain the quality and
traceability of the Products, (b) comply with Applicable Law related to the
storage, handling, distribution, marketing and sale of the Products, including
applicable recordkeeping obligations and (c) not market the Products in any
manner that is inconsistent with the labeling of the Products or Applicable Law
or otherwise make any false or misleading representations to customers or others
regarding the Products.  For the avoidance of doubt, Applicable Law shall
include all regulations and guidance issued by the Nigerian National Agency for
Food and Drug Administration and Control, and any similar regulatory authorities
in each of Kenya, Tanzania or Zambia, to the extent Distributor elects to
include such countries within the scope of this Agreement in accordance with
Section 2.2.

 
3.8  
Import Requirements.

 
a)  
Distributor shall obtain, at Distributor’s cost, all licenses and permits and
satisfy any formalities required to import the Products and any related
documentation (collectively, “Company Material”) into the Territory in
accordance with Applicable Law.

 
b)  
Distributor shall be the importer of record into the Territory for all
importations of Company Material and shall comply with and bear sole legal and
financial responsibility for complying with Applicable Law, to the extent such
compliance is within Distributor’s control, relating to the shipment, transport
and importation of Company Material in the Territory.  Distributor shall be
solely responsible for any and all duties, fines, penalties and similar charges
resulting from non-compliance with Applicable Law related to customs and imports
in the Territory, to the extent compliance is within Distributor’s control,
including but not limited to tariff classification, valuation, country of origin
marking, labeling, import permits or licenses, quota or other restrictions or
requirements applicable in the Territory or if the Company Material has not been
transported or imported into Territory, in accordance with Applicable Law.

 
3.9  
Export and Trade Controls.

 
a)  
Distributor is aware of, and covenants and agrees to observe and comply fully
with, Applicable Law related to export control and economic sanctions of the
European Union and EU Member States, the Territory, and the United States,
including but not limited to the EU export controls on dual-use items
established according to Council Regulation 428/2009 (“EU Dual-use Regulation”);
EU economic and financial sanctions imposed pursuant to EU Regulations and any
other restrictive measures imposed pursuant to Member States’ export control and
sanctions regulations; Applicable Law of the United States, including but not
limited to the Export Administration Regulations (“EAR,” 15 C.F.R. Parts
730-774) and economic sanctions laws and regulations maintained and implemented
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC,”
through 31 C.F.R. Part 500 et seq. and pursuant to various executive orders and
statutes administered by OFAC); and any other Applicable Law related to export
controls and economic sanctions of other jurisdictions to the extent compliance
with such Applicable Law is not prohibited or penalized by Applicable Law of the
United States (collectively, “Export and Trade Controls”).

 
 
 
5

--------------------------------------------------------------------------------

 
 
b)  
Without limiting the generality of the foregoing, Distributor expressly agrees
that it shall not export (directly or indirectly), re-export, divert or
otherwise transfer Company Material to any destination, entity or individual
restricted or prohibited from receiving such Company Material by applicable
Export and Trade Controls without obtaining all required governmental licenses
or other authorizations.

 
c)  
Distributor expressly agrees not to sell, ship or otherwise transfer Company
Material to entities or persons identified on, or owned or controlled by
entities or persons identified on, any applicable governmental list of denied or
restricted parties, including but not limited to the EU Consolidated List of
Designated Parties, maintained by the European Union; the Consolidated List of
Assets Freeze Targets, maintained by HM Treasury (U.K.); the UN Consolidated
List, maintained by the UN Security Council Committee; and the various
restricted-party lists and measures maintained by the U.S. Departments of
Commerce, State and Treasury, including the List of Specially Designated
Nationals and Blocked Persons, the Denied Persons List, the Unverified List, the
Entity List, the Debarred List and the nonproliferation sanctions lists
(collectively, “Lists of Restricted Parties”).  Distributor acknowledges that
the Lists of Restricted Parties are frequently updated and that the lists
maintained by the U.S. government can presently be accessed at:
http://export.gov/ecr/eg_main_023148.asp.  It is the responsibility of
Distributor to ensure that it is not engaging with entities or persons subject
to trade restrictions and to routinely check the updated Lists of Restricted
Parties.  Because nothing in this Agreement is meant to require compliance with
Applicable Law of a jurisdiction other than the United States where such
compliance would be prohibited or penalized by Applicable Law of the United
States, a “restricted party” in this context does not include entities or
persons that are subject to boycotts that the United States does not endorse
(such as the Arab League boycott of Israel).

 
d)  
In no event shall Company or Distributor be obligated under this Agreement to
take any action or omit to take any action that either  party believes, in good
faith and in its sole discretion, would cause it to be in violation of or
subject to penalties under Applicable Law, including without limitation, Export
and Trade Controls.

 
e)  
In the event Company concludes, in its sole discretion, that Distributor has
failed to meet its obligations under Sections 3.8 or 3.9, or any Affiliate of
Distributor is identified on any applicable Lists of Restricted Parties or is
subject to any denial of export privileges, Company shall be entitled to
terminate this Agreement, pursuant to Section 8.3, with immediate effect upon
written notice to Distributor.

 
3.10  
Regulatory Approvals.  Distributor shall be solely responsible for securing, at
Distributor’s cost, all required governmental or regulatory authority approvals,
registrations, permits and licenses necessary to market, promote, offer for
sale, sell, supply and distribute the Product in the Territory (“Regulatory
Approvals”).  To the extent permitted by Applicable Law, Distributor shall
obtain all such Regulatory Approvals in the name of Company.  Subject to
compliance with Export and Trade Controls, Company shall make available to
Distributor all information in its possession related to the Product and
cooperate with Distributor in completing and executing all documents as
reasonably necessary to obtain such Regulatory Approvals in
English.  Distributor shall use such information solely for purposes of
obtaining Regulatory Approvals in the Territory, and all such information shall
be Confidential Information of Company.  Company shall provide to Company free
of charge any samples required to be provided to the applicable regulatory
authorities in connection with any application for any Regulatory Approval. To
the extent permitted by law, all such Regulatory Approvals shall be owned by
Company or its designee.  If any Regulatory Approval  has not been achieved for
Nigeria by 31 December 2013, and for Kenya, Tanzania and/or Zambia, as
applicable, within eighteen (18) months from the Effective Date, or any other
time agreed in writing between the parties, or Distributor has failed to inform
Company in writing that any Regulatory Approval is not necessary, Company shall
be entitled to terminate this Agreement in its entirety or with respect to the
affected Country only, pursuant to Section 8.3, with immediate effect upon
written notice to Distributor.  Distributor shall provide Company with
(a) copies of any and all written or electronic correspondence relating to any
Product received from any governmental authority and (b) copies of any and all
meeting minutes and summaries of all meetings, conferences and discussions
relating to any Product with any governmental authority, including copies of all
contact reports, in each case ((a) and (b)), within five (5) business days of
its receipt or production of the foregoing, as applicable.

 
 
 
6

--------------------------------------------------------------------------------

 
 
3.11  
Promotional Materials.  Distributor shall not use any promotional materials in
connection with the marketing, sale or distribution of the Products without
Company’s prior written approval, provided that notwithstanding any review and
approval by Company of any promotional materials, Company shall have no
liability whatsoever to Distributor or any other person in connection with any
promotional material created or used by Distributor.

 
3.12  
Intellectual Property Infringements.  Distributor shall without delay notify
Company of infringements or potential or suspected infringements by third
parties, including counterfeits, of any intellectual property rights concerning
the Products that become known to Distributor.  Distributor shall at Company’s
request assist Company in any action which Company deems necessary in order to
investigate and stop any infringement.  Company shall reimburse Distributor for
its direct costs incurred in such assistance.  Distributor is not entitled to
take any measures of its own against an infringement without the prior written
consent of Company.

 
3.13  
Non-Competition.  During the term of this Agreement, Distributor shall not
manufacture, have manufactured, market, distribute, offer for sale or sell in
the Territory, any product that contains the same active pharmaceutical
ingredient as the Products, without Company’s prior written consent.

 
3.14  
Taxes.  Distributor shall be responsible for any national or local sales or use
tax, value added tax or international sales tax, excise or similar charge or
other assessment (other than that assessed against income).  Where any sum due
to be paid to either party hereunder is subject to any withholding or similar
tax, the parties shall use their best efforts to do all such acts and to sign
all such documents as will enable them to take advantage of any applicable
double taxation agreement or treaty.  In the event there is no applicable double
taxation agreement or treaty, or if an applicable double taxation agreement or
treaty reduces but does not eliminate such withholding or similar tax, a party
making a payment hereunder shall pay such withholding or similar tax to the
appropriate government authority, deduct the amount paid from the amount due to
the party receiving a payment hereunder and secure and send to such party
evidence of the tax payment made to the government authority.

 
3.15  
Distributor Fees.  Company shall pay Distributor a distribution fee of
[CONFIDENTIAL] US cents for each Product purchased by Distributor pursuant to
this Agreement, of which [CONFIDENTIAL] US cents may be credited against
Company’s invoices issued pursuant to Section 5.4 and [CONFIDENTIAL] US cents
shall be paid by Company to Distributor’s Affiliate, [GB Pharma], within thirty
(30) days after Company’s receipt of a valid invoice from [GB Pharma].  For the
avoidance of doubt, Company shall not be liable to pay any fees relating to
distribution of the Products in the Territory under this Agreement to any other
party and Distributor shall indemnify Company pursuant to Section 9.1 in the
event that any third party claims to be entitled to receive any such fees from
Company.

 
4.  
Quality Control

 
4.1  
Traceability.  Distributor shall ensure traceability for all Products in
accordance with reasonable Company Standard Operating Procedures.

 
4.2  
Product Quality Complaints.  Distributor shall notify Company of any Product
Quality Complaint promptly and in any event within twenty-four (24) hours of
Distributor’s receipt of such Product Quality Complaint.  Distributor shall
provide Company with such further information and assistance in investigating
such Product Quality Complaint as Company may reasonably request.

 
4.3  
Adverse Events.  Company may establish and provide to Distributor reasonable
policies and procedures for reporting Adverse Events and Distributor shall
comply with such policies and follow such procedures as may be updated from time
to time by written notice from Company to Distributor.  Distributor shall report
to Company any information that becomes known to Distributor from any source in
any form relating to an Adverse Event concerning the Product, that suggests a
significant risk in humans exposed to the Product or that otherwise relates to
the safety of the Product (collectively, “Relevant Safety
Information”).  Distributor shall report such Relevant Safety Information to
Company as soon as it becomes available, but in any event within twenty-four
(24) hours of becoming aware of such Relevant Safety Information.  All such
Relevant Safety Information shall be transmitted in English in accordance with
the policies and procedures provided to Distributor in accordance with this
Section 4.3 and such other instructions as Company shall provide to Distributor
from time to time.  Such report shall include the incidence and, if requested by
Company, the severity of the Adverse Event.  Upon Company’s receipt from
Distributor of any Relevant Safety Information (whether pursuant to this Section
4.3 or otherwise), Distributor shall, if requested, provide such further
information and assistance as Distributor may reasonably require in connection
with such Relevant Safety Information.

 
4.4  
Recalls.  In the event that any recall of a Product in the Territory shall be
required by a governmental authority, or Company shall voluntarily determine to
recall any Product or take any other market withdrawal action with respect to
any Product, Company shall be responsible for the overall management of such
recall or market withdrawal, including communicating with governmental
authorities with respect thereto, and Distributor shall conduct the recall or
market withdrawal as directed by Company.  Company shall be responsible for all
recall or market withdrawal expenses, except to the extent such recall or market
withdrawal results from a breach of this Agreement by Distributor, in which
event Distributor shall reimburse Company for all expenses incurred by Company
or its Affiliates in connection with such recall or market withdrawal to the
extent attributable to such breach.  Prior to determining whether to implement a
recall or market withdrawal with respect to a Product in the Territory, Company
shall consult in good faith with Distributor, provided that if the parties do
not agree whether a recall or market withdrawal should be implemented, the
decision to initiate a recall or market withdrawal shall be made by Company in
its sole discretion, unless such recall is required by a governmental
authority.  Distributor shall not implement a recall or other market withdrawal
in the Territory with respect to any Product without the prior written consent
of Company, unless (i) such recall is required by a governmental authority or
(ii) Distributor’s failure to implement a recall would result in violations of
any Applicable Law by the Distributor or expose the Distributor, or any of its
officers, managers, or employees to civil or criminal penalties in the
Territory.  Distributor shall notify Company immediately of any event or
circumstance that may warrant a recall or market withdrawal of any Product.

 
4.5  
Regulatory Inspection.  In the event of any inspections or audits by any
governmental authority of Distributor’s premises or, if applicable, any of its
Affiliates’ premises to the extent related to any Product, Distributor promptly
shall notify Company and shall furnish to Company any reports by such authority
to the extent applicable to any Product as promptly as practicable following
receipt thereof by Distributor.  Distributor shall provide Company the
opportunity to review and approve any and all submissions to any governmental
authority to the extent related to any Product prior to the submission thereof.

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
5.  
Target Sales, Forecasts, Orders and Promotional Activities

 
5.1  
Target Sales. Distributor shall use its commercially reasonable efforts to
achieve the following monthly sales of Product (the “Target Sales”) in each
Country by the following date (the “Target Date”):

 
Country
Monthly Sales of Cartons
Target Date
Nigeria
[CONFIDENTIAL]
By 31 March 2015
Nigeria
[CONFIDENTIAL]
By 31 December 2015
Kenya
[CONFIDENTIAL]
3rd anniversary of the Effective Date
Tanzania
[CONFIDENTIAL]
3rd anniversary of the Effective Date
Zambia
[CONFIDENTIAL]
3rd anniversary of the Effective Date



 
Thereafter, for each Country, the Target Sales shall be increased annually by an
amount equal to [CONFIDENTIAL] of the greater amount of the Target Sales for the
previous year or the actual sales of Product in such Country in the previous
year.  For example, (1) the Target Sales for Nigeria for 31 December 2016 shall
be the greater of [CONFIDENTIAL] Cartons or [CONFIDENTIAL] of the actual sales
of Product by Distributor for Nigeria in 2015 and (2) the Target Sales for Kenya
on the fourth anniversary of the Effective Date shall be the greater of
[CONFIDENTIAL] Cartons or [CONFIDENTIAL] of the actual sales of Product by
Distributor for Kenya during the third year of the term of the Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
5.2  
Forecasts and Firm Orders.  With effect from 1 February 2014, no later than one
(1) week prior to the end of each month, Distributor shall provide a forecast of
its estimated monthly requirements of the Products for at least the six (6)
month period beginning with the following month on a Country by Country basis
(each, a “Forecast”).  The beginning month of each Forecast shall be referred to
as “Month 1” and each subsequent month shall be numbered sequentially.  The
quantity of Products indicated for Months 1–4 shall be firm and binding on
Distributor (a “Firm Order”). Months 5–6 of each Forecast will remain flexible
and can be varied by Distributor, subject to Distributor’s efforts to achieve
the Target Sales by the Target Dates.  Distributor shall be obligated to
purchase at least such quantities of Product as are set forth in each Firm
Order.  The initial Forecast is attached as Schedule 5.

 
5.3  
Orders and Shipment.  On the Effective Date, Distributor shall place a purchase
order for between [CONFIDENTIAL] US dollars ($[CONFIDENTIAL]) and [CONFIDENTIAL]
US dollars ($[CONFIDENTIAL]) of Product, which the parties intend shall satisfy
Distributor’s requirements for Product in 2013 and January 2014.  On the
Effective Date, Distributor shall pay Company [CONFIDENTIAL] to purchase the API
for the Product for such purchase order.  Distributor shall pay the balance of
such purchase order upon receipt of Regulatory Approval for the Product in
Nigeria and Companyshall ship the Product to Distributor upon receipt of such
payment.  Thereafter, Distributor shall submit purchase orders to Company from
time to time, provided that each month Distributor places orders for at least
the amount of the Firm Order for such month.  Each purchase order shall specify
the number of Cartons required per Country and the requested delivery date,
which date shall be no more than ninety (90) days and no less than thirty (30)
days after the date of the purchase order.  Distributor shall pay fifty (50)
percent of the price for each delivery of Products within five (5) days of the
date of Company’s invoice issued pursuant to Section 5.4 and shall effect
payment of the balance, after deducting an amount equal to the fees payable to
Distributor with respect to such Products under Section 3.15, not later than ten
(10) days prior to the requested delivery date thereof as specified in the
applicable purchase order.  In any month, Distributor may place orders for more
Product than is set out in the Firm Order for such month, provided that Company
may reject any purchase orders in excess of ten (10) percent or more of the Firm
Order for the applicable month.  Products shall not be shipped prior to receipt
of payment by Company.  If full payment is not received at least ten (10) days
prior to the requested delivery date thereof as specified in each purchase
order, such purchase order shall be considered cancelled.  Products shall be
delivered CIP (Incoterms 2010) to a location directed by the Distributor.  Title
to and risk of loss of Product supplied hereunder shall pass to Distributor upon
delivery.

 
5.4  
Invoices. Company shall invoice Distributor for Product ordered pursuant to each
purchase order within five (5) days of receipt of the applicable purchase
order.  Distributor shall pay company for Product in accordance with Section
5.3.

 
5.5  
Letter of Credit.  With each Forecast, Distributor shall provide to Company, at
Company’s election, (i) a letter of credit from Distributor’s bank, (ii) a
payment on account for an amount equal to the Company’s cost of purchasing the
active pharmaceutical ingredient necessary to manufacture the amount of Product
forecast to be purchased in Months 1-6 of the applicable Forecast, or (iii) such
other form of collateral deemed acceptable by the Company, in accordance with
instructions from the manufacturer of the active pharmaceutical ingredient.  If
Distributor fails to provide such letter of credit, advance payment or other
collateral, Company (x) cannot guarantee the price of the Product and shall be
entitled to increase the List Price of the Product without notice to reflect the
cost of Company’s cost of purchasing active pharmaceutical ingredient for the
Product and (y) shall have no liability if Company is unable to supply the
quantity of Product required by Distributor.  Company shall provide Distributor
with the cost of purchasing the active pharmaceutical ingredient from time to
time in accordance with price fluctuations in the market.  As at the Effective
Date, the Company’s cost of purchasing the active pharmaceutical ingredient
necessary to manufacture the amount of Product Forecast is US $[CONFIDENTIAL]
per pill or US $[CONFIDENTIAL] per carton.

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
5.6  
Annual Marketing and Promotional Activities Plan.  Distributor shall use its
best efforts to develop the business with respect to the Products in the
Territory, following the global strategy outlined by Company for the Products
from time to time.  Without limiting the generality of the foregoing,
Distributor shall conduct, at its cost, the promotional activities outlined in
the Marketing Plan for each calendar year.  Distributor shall maintain an
adequate promotional and selling organization so as to keep proper contacts with
prospective customers.  The activities of the Distributor shall be evaluated by
Company on a continuous basis.  Distributor shall, before December 1, 2013, and
thereafter, before October 1 every year during the term of the Agreement, submit
an annual promotional and marketing plan (each, a “Marketing Plan”) for the
coming calendar year to Company for negotiation between the parties and mutual
approval.  Such Marketing Plan shall include:

 
a)  
Description of the existing and potential market;

 
b)  
Projected sales of the Products for the applicable year;

 
c)  
Coverage of relevant customer groups by sales representatives;

 
d)  
Requirements for promotional material;

 
e)  
Proposal for advertising and other promotional efforts;

 
f)  
List of planned activities such as workshops for the education and training of
the customers;

 
g)  
Launch date for the Products, if applicable; and

 
h)  
Such additional information as Company may reasonably request.

 
5.7  
Promotional Material.  Distributor shall submit all promotional material
relating to the Products to Company for review and approval at least ten (10)
days prior to intended use of such materials.

 
5.8  
Meetings.  At the request of Company, meetings shall take place between Company
and Distributor for discussing the various aspects of (e.g., advertising and
sales) promotion activities to be performed.

 
 
 
10

--------------------------------------------------------------------------------

 
 
6.  
Representations and Warranties

 
6.1  
Ethical Business Practices.

 
a)  
Distributor hereby represents and warrants that (i) in carrying out its
responsibilities under this Agreement, Distributor and its owners, directors,
officers, partners, employees and agents shall not pay, offer or promise to pay,
or authorize the payment directly or indirectly, of any monies or anything of
value to (1) any official, employee, or representative of any government or
government agency, any entity that is owned or controlled by a government or
government agency, or any public international organization or (2) any political
party or candidate for public office, for the purpose of influencing any act or
decision of such person or entity, or of the government, to obtain or retain
business; (ii) Distributor and its owners, directors, officers, partners,
employees and agents shall not pay, offer or promise to pay, or authorize the
payment directly or indirectly, of any monies or anything of value to a
director, officer or employee of another company or organization in the private
sector or to an intermediary for another company or organization in the private
sector with the intent of causing the recipient or some other person to violate
his or her duty of loyalty to such other company or organization or as a reward
for having done so; and (iii) no owner, director, officer, partner, employee or
agent of Distributor or of any of its Affiliates is or will become an official
or employee of a government during the term of this Agreement without the prior
written consent of Company.

 
b)  
Distributor shall maintain true, accurate and complete books and records
sufficient to demonstrate compliance with the representations and warranties in
the Agreement, including, without limitation, this Section 6.1.

 
c)  
In the event Company has reason to believe that a breach of any of the
representations and warranties in this Section 6.1 has occurred or may occur,
Company may (i) withhold further delivery of Products to Distributor until such
time as it has received confirmation to its satisfaction that no breach has
occurred or will occur, (ii) audit Distributor’s financial and other books and
records in order to satisfy itself that no breach has occurred and
(iii) terminate this Agreement, pursuant to Section 8.3, with immediate effect
upon written notice to Distributor.  Company shall not be liable to Distributor
for any Losses related to Company’s decision to withhold delivery under this
provision.

 
d)  
In no event shall Company be obligated under this Agreement to take any action
or omit to take any action that Company believes, in good faith, would cause it
to be in violation of Applicable Law, including, without limitation, the U.S.
Foreign Corrupt Practices Act.

 
e)  
In the event of a breach of any of the representations and warranties in this
Section 6.1, this Agreement shall be void ab initio without the requirement of
any written notice of cancellation or termination and the indemnification
available to Company and its related parties under Section 9 shall apply.

 
6.2  
Debarment.  Neither Distributor nor any of its Affiliates nor any of their
respective employees is (a) under investigation by any governmental or
regulatory authority for debarment action or (b) presently debarred under
Applicable Law.

 
6.3  
Additional Representations and Warranties.  Each party hereby represents and
warrants to the other party as follows:

 
a)  
Such party (i) is duly incorporated or formed and in good standing under the
laws of the jurisdiction of its incorporation or formation, (ii) has the power
and authority and the legal right to enter into this Agreement and perform its
obligations hereunder and (iii) has taken all necessary action on its part
required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder.  This Agreement has been duly executed
and delivered on behalf of such party and constitutes a legal, valid and binding
obligation of such party and is enforceable against it in accordance with its
terms, subject to the effects of bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditor rights and judicial
principles affecting the availability of specific performance and general
principles of equity, whether enforceability is considered a proceeding at law
or equity.

 
b)  
All necessary consents, approvals and authorizations of all governmental
authorities and other persons required to be obtained by such party in
connection with the execution and delivery of this Agreement and the performance
of its obligations hereunder have been obtained.

 
c)  
The execution and delivery of this Agreement and the performance of such party’s
obligations hereunder (i) do not and will not conflict with or violate any
requirement of Applicable Law or any provision of the articles of incorporation,
bylaws or other constituting documents of such party and (ii) do not and will
not conflict with, violate, or breach, or constitute a default or require any
consent under, any contractual obligation or court or administrative order by
which such party is bound.

 
6.4  
Disclaimer of Warranty.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

 
 
 
11

--------------------------------------------------------------------------------

 
 
7.  
Confidentiality

 
7.1  
Confidential Information.  Subject to the provisions of Sections 7.2 and 7.3, at
all times during the term of this Agreement and for ten (10) years following the
expiration or termination of this Agreement, each party (a) shall keep
completely confidential and shall not publish or otherwise disclose any
Confidential Information furnished to it by the other party, except to those of
its employees, Affiliates or consultants who have a need to know such
information to perform its obligations or exercise its rights hereunder (and who
shall be advised of the parties’ obligations hereunder and who are bound by
confidentiality obligations with respect to such Confidential Information no
less onerous than those set forth in this Agreement) (collectively,
“Recipients”) and (b) shall not use Confidential Information of the other party
directly or indirectly for any purpose other than performing its obligations or
exercising its rights hereunder.  Each party shall be jointly and severally
liable for any breach by any of its Recipients of the restrictions set forth in
this Agreement.

 
7.2  
Exceptions to Confidentiality.  The obligations set forth in Section 7.1 shall
not extend to any Confidential Information:

 
a)  
that is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of a party or its Recipients;

 
b)  
that is received from a third party without restriction and without breach of
any obligation of confidentiality between such third party and a party;

 
c)  
that a party can demonstrate by competent evidence was already in its or its
Recipients’ possession without any limitation on use or disclosure prior to its
receipt from the other party; or

 
d)  
that is generally made available to third parties by the other party without
restriction on disclosure.

 
7.3  
Permitted Disclosures.  Each party and its Recipients may disclose Confidential
Information to the extent that such disclosure is:

 
a)  
made in response to a valid order of a court of competent jurisdiction or other
governmental authority, provided that a party making such disclosure shall first
have given notice to the other party and given the other party a reasonable
opportunity to quash such order or to obtain a protective order requiring that
the Confidential Information or documents that are the subject of such order be
held in confidence by such court or governmental authority or, if disclosed, be
used only for the purposes for which the order was issued and provided further
that if a disclosure order is not quashed or a protective order is not obtained,
the Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in such response to such court or governmental order; or

 
b)  
otherwise required by Applicable Law, in the opinion of counsel to the party
making such disclosure, provided the party uses commercially reasonable efforts
to obtain a protective order or other reliable assurance that confidential
treatment will be accorded to the Confidential Information so disclosed; or

 
c)  
otherwise required to be disclosed in order to comply with the terms of this
Agreement.

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
8.  
Term and Termination

 
8.1  
Term.  Unless earlier terminated in accordance with the terms hereof, this
Agreement shall be valid for a period of five (5) years from the Effective Date,
and may thereafter be extended for an additional five-year period, subject to
agreement between the parties on Target Sales requirements for the additional
five-year term.  Distributor shall not be entitled to any compensation in case
the parties fail to extend this Agreement.

 
8.2  
Mutual Termination.  This Agreement may be terminated by either party if the
other party:

 
a)  
is in breach of any obligation under this Agreement, provided that if the breach
is remediable, the Agreement shall not be terminated if the breaching party,
within thirty (30) days after written notice sent by the terminating party, has
remedied the breach,

 
b)  
is guilty of fraud or any other unlawful act or omission in connection with or
affecting this Agreement, or

 
c)  
shall file in any court or with any governmental authority, pursuant to any
statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of the other party or of its assets, or if the other party
proposes a written agreement of composition or extension of its debts, or if the
other party shall be served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition shall not be dismissed within sixty
(60) days after the filing thereof, or if the other party shall propose or be a
party to any dissolution or liquidation, or if the other party shall make an
assignment for the benefit of its creditors.

 
8.3  
Termination by Company.

 
a)  
This Agreement may be terminated by Company, immediately upon notice, in the
event that any third party claims that sale of any Product in the Territory
under this Agreement infringes or misappropriates any intellectual property
right of such third party.

 
b)  
Company may, in its sole discretion, (i) terminate this Agreement in its
entirety, or (ii) terminate this Agreement on a Country-by-Country basis, in the
event that Distributor fails to achieve the Target Sales for a particular
Country by the Target Date for such Country.

 
c)  
Company may, in its sole discretion, (i) terminate this Agreement in its
entirety, or (ii) terminate this Agreement on a Country-by-Country basis, in
accordance with the terms of Sections 2.3, 3.9(e), 3.10, 6.1(c), 10.4 and 10.6.

 
8.4  
Survival.  The expiration or earlier termination of this Agreement shall be
without prejudice to any rights or obligations of the parties that may have
accrued prior to such expiration or termination (including payment of any
amounts due hereunder), and the provisions of Sections 1 (definitions), 2.6 (no
returns), 3.6 (records and audits), 3.13 (non-competition), 4 (quality control),
7 (confidentiality), 8 (term and termination), 9 (indemnification) and 10
(miscellaneous) shall survive the expiration or termination of this Agreement.

 
8.5  
Return of Inventory.  In the event of termination or expiration of this
Agreement, Distributor shall within ninety (90) days  make Distributor’s entire
inventory of the Products in saleable condition available to the Company, and
Company shall have the right but not the obligation to repurchase the inventory
for the same price as Distributor paid to Company.  If Company does not exercise
its right to repurchase within fifteen (15) days after the date on which
Distributor makes its inventory available to the Company, Distributor shall be
permitted a selloff period of one hundred twenty (120) days to sell off any
inventory in its possession.  Distributor shall immediately cease all sales,
marketing and distribution of the Product at the end of such selloff period and
Distributor shall immediately destroy any inventory then-remaining under its
control, at its expense, and shall either (a) allow a Company representative to
be present during such destruction or (b) provide a certificate of such
destruction.

 
8.6  
Transfer of Rights, Authorizations and Registrations.  Immediately after the
expiration or termination of this Agreement, Distributor shall (a) cease using
the Trademarks and any other trademark or trade name which, in the reasonable
opinion of Company, is confusingly similar thereto and (b) arrange for the
transfer to Company (or any other party indicated by Company) of any Regulatory
Approvals in the Territory and all documents regarding the Products in the
possession of the Distributor.

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
9.  
Indemnification

 
9.1  
Indemnification of Company.  Distributor shall indemnify, defend and hold
harmless Company and its Affiliates, and their respective directors, officers,
employees and agents from and against any and all Losses with respect to third
party claims arising from or relating to (a) any breach of this Agreement by
Distributor or (b) any negligence or willful misconduct on the part of
Distributor, its Affiliates and their respective directors, officers, employees
and agents in connection with the performance of this Agreement, in each case
except to the extent that such Losses arise from Company’s breach of this
Agreement.

 
9.2  
Indemnification of Distributor.  Company shall indemnify, defend and hold
harmless Distributor and its Affiliates, and their respective directors,
officers,  employees and agents from and against any and all Losses with respect
to third party claims arising from or relating to (a) any breach of this
Agreement by Company, (b) any Product recall not caused by Distributor’s
negligence or breach of this Agreement, or (c) any negligence or willful
misconduct on the part of Company, its Affiliates or their respective directors,
officers, employees and agents in connection with the performance of this
Agreement, in each case except to the extent that such Losses arise from
Distributor’s breach of this Agreement.

 
9.3  
Notice of Claim.  In the event that any person entitled to indemnification under
this Section 9 is seeking indemnification hereunder, such person shall provide
prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which such person intends to make a claim for
indemnification (a “Claim”) to Distributor or Company as the indemnifying party,
as applicable, as soon as reasonably practicable.  In no event shall an
indemnifying party be liable for any Losses that result from any delay by an
indemnitee in providing an Indemnification Claim Notice.  Each Indemnification
Claim Notice shall contain a description of the Claim and the nature and amount
of Losses (to the extent that the nature and amount of such Losses are known at
such time).  The indemnitee shall furnish promptly to the indemnifying party
copies of all papers and official documents received in respect of any such
Losses.

 
9.4  
Control of Defense.  At its option, the indemnifying party may assume the
defense of any Claim by giving written notice to the indemnitee within fourteen
(14) days after the indemnitee’s submission of an Indemnification Claim
Notice.  The assumption of the defense of a Claim by the indemnifying party
shall not be construed as an acknowledgment that the indemnifying party is
liable to indemnify any indemnitee in respect of the Claim, nor shall it
constitute a waiver by the indemnifying party of any defense it may assert
against any indemnitee’s Claim.

 
9.5  
Settlement.  With respect to any Losses relating solely to the payment of money
damages in connection with a Claim and that will not result in the indemnitee
becoming subject to injunctive relief or constitute an admission of liability or
fault on the part of the indemnitee and as to which the indemnifying party shall
have acknowledged in writing the obligation to indemnify the indemnitee under
this Section 9, the indemnifying party shall have the sole right to consent to
the entry of any judgment, enter into any settlement or otherwise dispose of
such Losses, on such terms as the indemnifying party, in its sole discretion,
shall deem appropriate.  With respect to all other Losses in connection with any
Claim, where the indemnifying party has assumed the defense of a Claim in
accordance with Section 9.4, the indemnifying party shall have authority to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Losses, provided that it obtains the prior written consent of
the indemnitee (which consent shall not be unreasonably withheld or delayed).

 
9.6  
No Consequential Damages.  IN NO EVENT SHALL EITHER PARTY  BE LIABLE TO THE
OTHER FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY, PROVIDED THAT THE
FOREGOING SHALL NOT LIMIT THE ABILITY OF AN INDEMNITEE TO RECOVER SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES PAID TO ANY THIRD PARTY
UNDER SECTION 9.1 OR 9.2.

 
 
 
14

--------------------------------------------------------------------------------

 
 
10.  
Miscellaneous

 
10.1  
Notices; Contact Persons.  Any notice or other communication authorized or
required to be given hereunder or for the purpose hereof shall be deemed to have
been duly given if sent by registered mail, e-mail or facsimile to the last
known business address, email address or facsimile number of the party to whom
it is addressed.  Each party is obligated to inform the other party immediately
in any case of changes in any such contact information. Distributor and Company
shall each designate a competent person to be in charge of all contacts between
the parties.

 
10.2  
Non-Waiver.  Neither the waiver nor the giving of time by either party in
respect of any breach of this Agreement shall release the other party from any
other obligation of this Agreement or exonerate such other party from any other
breach of this Agreement, whether of the same or any other obligation.  To be
effective any waiver must be in writing.

 
10.3  
Assignment; Sub-Distributors.  Neither party may assign any of its rights or
delegate any of its obligations hereunder without the prior written consent of
the other party, provided that Company may assign any of its rights or delegate
any of its obligations hereunder to any Affiliate, successor in interest to the
Company, or successor in interest to the Products.  Distributor may not appoint
any sub-distributors without the prior written consent of Company.  Any
purported assignment, delegation or appointment in violation of this section
shall be null and void.

 
10.4  
Change of Control.

 
a)  
If Distributor or its direct or indirect parent company should merge into a
third party, or if a third party in any other way should acquire control over
Distributor, then Distributor shall inform Company thereof, within ten (10) days
from the date of the merger or date the third party acquired such control over
Distributor.  Within thirty (30) days after having received notice from
Distributor of such merger or change of control, Company shall be entitled to
terminate this Agreement, pursuant to Section 8.3, with immediate effect upon
written notice to Distributor.

 
b)  
If Company or its direct or indirect parent company should merge into a third
party, or if a third party in any other way should acquire control over Company
or the Products, including if Company licenses the Products to a third party or
a third party acquires control of an Affiliate of Company to whom the Product
has been licensed, (each a “Change Event”), then Company shall be entitled to
terminate this Agreement, pursuant to Section 8.3, upon written notice to
Distributor to take effect six (6) months after the date of the Change Event.

 
10.5  
Insurance.  Distributor shall maintain adequate liability insurance with
sufficient coverage in case of adverse reactions to patients resulting in legal
action against either Distributor or Company, with a minimum coverage of two
million US dollars ($2,000,000) per single occurrence, and five million US
dollars ($5,000,000) in aggregate.  Company shall be named as a party on the
insurance policy.  Upon request, Distributor shall provide Company with a copy
of the certificate of insurance evidencing such coverage.

 
10.6  
Force Majeure.  No party shall be liable or responsible to the other party, nor
be deemed to have defaulted under or breached this Agreement, for any failure or
delay in fulfilling or performing any term of this Agreement (except for any
obligations to make payments to the other party hereunder), when and to the
extent such failure or delay is caused by or results from acts beyond the
affected party’s reasonable control, including, without limitation: (a) acts of
God; (b) flood, fire, earthquake or explosion; (c) war, invasion, hostilities
(whether war is declared or not), terrorist threats or acts, riot or other civil
unrest; (d) actions, embargoes, trade restrictions or blockades in effect on or
after the date of this Agreement; and (e) national or regional emergency.  If
any of the foregoing events has been ongoing for a consecutive period of ninety
(90) days, the party not affected by such events shall be entitled to terminate
this Agreement with immediate effect upon written notice to the other party.

 
10.7  
Relationship of the Parties.  Distributor may describe itself as Company’s
authorized distributor for the Product in the Territory.  Distributor expressly
acknowledges that it is an independent contractor and that this Agreement does
not create a joint venture or partnership between the parties hereto.  Neither
party shall have any express or implied right or authority to assume or create
any obligations on behalf of or in the name of the other party or to bind the
other party to any contract, agreement or undertaking with any third party.
Unless otherwise expressly authorized in writing by Company, Distributor shall
have no right or authority to assume or create any obligation or other
responsibility, express or implied, on behalf of or in the name of Company or
any Company Affiliate, or to bind in any manner whatsoever, or to accept payment
from any person on behalf of Company or any Company Affiliates 

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
10.8  
No Third Party Beneficiaries.  This Agreement is for the sole benefit of the
parties and their successors and permitted assigns and is not intended to confer
upon any third party rights or remedies hereunder.

 
10.9  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one instrument. An executed signature page of this Agreement delivered by
facsimile transmission or by e-mail in “portable document format” (“.pdf”) shall
be as effective as an original executed signature page.

 
10.10  
Entire Agreement; Amendments. This Agreement, including the schedules attached
hereto, replaces and supersedes any and all other prior agreements and
arrangements between the parties regarding the subject matter hereof.  Any
amendment to this Agreement shall, in order to be effective, be made in writing
and shall be signed by a duly authorized officer or agent of each party.

 
10.11  
Further Assurance.  Each party shall perform all further acts and things and
execute and deliver such further documents as may be necessary or as the other
party may reasonably require to implement or give effect to this Agreement.

 
10.12  
Severability.  If any term or provision of this Agreement is held invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 
10.13  
English Language.  This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language.  Any translation into any other language shall not be an
official version hereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

 
10.14  
Applicable Law.  This Agreement shall be interpreted in accordance with and
governed by the substantive laws of the State of New York, without giving effect
to any choice or conflict of law provision or rule that would cause the
application of laws of any jurisdiction other than those of the State of New
York.

 
10.15  
Dispute Resolution.  Any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach hereof, shall be finally settled by
arbitration administered by the American Arbitration Association’s International
Center for Dispute Resolution, pursuant its “International Arbitration Rules,”
in New York, New York.  There shall be one (1) arbitrator and the language of
such arbitration shall be English.

 
*  *  *  *  *
 
 
 
16

--------------------------------------------------------------------------------

 


 
In Witness Whereof, the parties hereto have duly executed this Agreement,
effective as of the Effective Date.
 
TNI BioTech International, Ltd.
   
AHAR Pharma
 
/s/
   
/s/
 
Name
   
Name 
 
Title 
   
Title
            Place:     Place:  



 
 
17

--------------------------------------------------------------------------------

 
 
Schedule 1
 
List of Products and Trademarks
 
 


 
 
Products
 
Low dose naltrexone
 
 


 
 
Trademarks
 
Lodonal
 
 
 
18

--------------------------------------------------------------------------------

 
 


 
Schedule 2
 
 
List Price
 
Country
Price
Nigeria
US $[CONFIDENTIAL] per pill (US $[CONFIDENTIAL] per Carton)

 
 
 
 


Schedule 3
 
 
 [CONFIDENTIAL]
 
 
 
19

--------------------------------------------------------------------------------

 
 


Schedule 4
 
 
Monthly Report
 




 
[INSERT TEMPLATE]
 
 
 
20

--------------------------------------------------------------------------------

 
 




Schedule 5
 
 
[CONFIDENTIAL]
 